OWEN, Judge
(concurring in part and dissenting in part).
I would grant certiorari as to that portion of the order denying the defendants’ motion for protective order which required the corporate defendant to produce for plaintiff’s inspection and copying such defendant’s profit and loss statement and its corporate federal income tax returns for the years 1969, 1970 and 1971, respectively, on the basis that such defendant’s income was not in issue and was not a proper subject for discovery. Cf., Ernst & Ernst v. Reedus, Fla.App.1972, 260 So.2d 258.